       Case 4:19-cv-01903-SBA Document 29-1 Filed 06/05/19 Page 1 of 4



 1   SAMUEL J. REED DIPPO, State Bar No. 310643
     WILSON SONSINI GOODRICH & ROSATI
 2   Professional Corporation
     650 Page Mill Road
 3   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 4   Facsimile: (650) 565-5100
     Email: sreeddippo@wsgr.com
 5
     BRIAN M. WILLEN (admitted pro hac vice)
 6   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 7   1301 Avenue of the Americas
     40th Floor
 8   New York, NY 10019-6022
     Telephone: (212) 999-5800
 9   Facsimile: (212) 999-5899
     Email: bwillen@wsgr.com
10
     Attorneys for Defendants
11   YouTube, LLC and Google LLC

12                               UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                     OAKLAND DIVISION

15   DAVID SEAMAN,                                )   CASE NO.: 4:19-cv-01903-SBA
                                                  )
16                 Plaintiff,                     )   [PROPOSED] ORDER GRANTING
                                                  )   DEFENDANTS’ MOTION TO
17          v.                                    )   DISMISS PURSUANT TO
                                                  )   FEDERAL RULE OF CIVIL
18   YOUTUBE, LLC, et al.,                        )
                                                  )   PROCEDURE 12(b)(6)
19                                                )
                   Defendants.                    )   Judge: Hon. Saundra Brown Armstrong
20                                                )
                                                  )   Hearing Date: August 14, 2019
21                                                )   Time:         2:00 p.m.
                                                  )
22

23

24

25

26

27

28



     [PROPOSED] ORDER                                              CASE NO.: 4:19-CV-01903-SBA
       Case 4:19-cv-01903-SBA Document 29-1 Filed 06/05/19 Page 2 of 4



 1            Defendants YouTube, LLC (“YouTube”) and Google LLC (“Google,” and collectively,

 2   “Defendants”) have moved to dismiss Plaintiff David Seaman’s (“Plaintiff”) Complaint (the

 3   “Motion”). Plaintiff brings causes of action for alleged violations of the First Amendment of the

 4   U.S. Constitution and Article I, § 12 of the Virginia Constitution, for “common carrier

 5   discrimination” under the federal Telecommunications Act, 47 U.S.C. §§ 202(a) and 206, the

 6   Virginia Consumer Protection Act (“VCPA”), and claims for defamation per se and breach of

 7   contract under state law. Plaintiff has not alleged facts sufficient to state a claim.

 8            Plaintiff’s claim under the First Amendment to the United States constitution fails because

 9   Defendants are private parties—not the state—and the “constitutional guarantee of free speech is a

10   guarantee only against abridgment by government, federal or state.” Hudgens v. NLRB, 424 U.S.

11   507, 513 (1976); see also Prager Univ. v. Google LLC, No. 17-CV-06064-LHK, 2018 WL

12   1471939, at *8 (N.D. Cal. Mar. 26, 2018) (Google and YouTube are not “state actors that must

13   regulate the content on their privately created website in accordance with the strictures of the First

14   Amendment”), appeal docketed, No. 18-15712 (9th Cir. Apr. 24, 2018). Plaintiff’s claim under the

15   Virginia constitution fails for the same reason. Elliott v. Commonwealth, 593 S.E.2d 263, 269 (Va.

16   2004).

17            Plaintiff’s claim under Title II of the federal Telecommunication Act fails because

18   YouTube is an information service rather than a telecommunications carrier, and therefore

19   YouTube is not a common carrier subject to those provisions. Nat’l Cable & Telecomms. Ass’n v.

20   Brand X Internet Servs., 545 U.S. 967, 975 (2005).
21            Plaintiff’s claims under state law fail because they are brought under Virginia law and

22   Plaintiff has provided no basis for proceeding under Virginia law. See Cannon v. Wells Fargo

23   Bank N.A., 917 F. Supp. 2d 1025, 1055 (N.D. Cal. 2013) (stating that court could dismiss claim

24   brought under incorrect state substantive law “on that basis alone”). Moreover, Plaintiff’s

25   defamation per se claim fails either because he complains of comments that were never published

26   by YouTube, Cabesuela v. Browning-Ferris Indus. of California, Inc., 68 Cal. App. 4th 101, 112

27   (1998), or because the published statements do not give rise to a viable claim of defamation per se

28   as a matter of law. Bartholomew v. YouTube, LLC, 17 Cal. App. 5th 1217, 1232, (2017). Finally,



     [PROPOSED] ORDER                                    -1-                     CASE NO.: 4:19-CV-01903-SBA
       Case 4:19-cv-01903-SBA Document 29-1 Filed 06/05/19 Page 3 of 4



 1   Plaintiff’s claim for breach of contract fails for two reasons. First, Plaintiff’s breach claim

 2   improperly complains of conduct that is expressly authorized by the agreement in question. Carma

 3   Developers (Cal.), Inc. v. Marathon Dev. Cal., Inc., 826 P.2d 710, 728 (1992). Second, Plaintiff’s

 4   claim for damages under the contract would fail due to the limitation of liability clause in the

 5   applicable contract. Lewis v. YouTube, LLC, 197 Cal. Rptr. 3d 219, 225 (Cal. Ct. App. 2015);

 6   Darnaa, LLC v. Google Inc., 236 F. Supp. 3d 1116, 1125 (N.D. Cal. 2017), aff’d, 756 F. App’x

 7   674 (9th Cir. 2018).

 8          Two federal immunities preclude liability for YouTube’s decisions about what videos can

 9   appear on its platform and thus bar, as a matter of law, Plaintiff’s claims under the Virginia

10   Constitution, the Telecommunications Act, the breach of the implied covenant, and any bid for

11   injunctive relief. First, Plaintiff’s claims are barred by the First Amendment. Plaintiff seeks to

12   hold Google and YouTube liable for what he characterizes as their politically motivated decisions

13   not to allow Plaintiff to post certain kinds of video content on YouTube. But these are exactly the

14   kinds of decisions that the First Amendment protects. See Miami Herald Publ’g Co. v. Tornillo,

15   418 U.S. 241, 258 (1974). Consequently, an order countermanding YouTube’s editorial judgments

16   would itself be a violation of the First Amendment. Accord Denver Area Educ. Telecomms

17   Consortium, Inc. v. FCC, 518 U.S. 727, 737-38 (1996) (plurality opinion).

18          Plaintiff’s claims are also barred by Section 230 of the Communications Decency Act.

19   This provision bars any claim that would treat the provider of an “interactive computer service”

20   “as the publisher or speaker of any information provided by another information content
21   provider.” 47 U.S.C. § 230(c)(1). Under Section 230, “lawsuits seeking to hold a service provider

22   liable for its exercise of a publisher’s traditional editorial functions—such as deciding whether to

23   publish, withdraw, postpone or alter content—are barred.” Zeran v. Am. Online, Inc., 129 F.3d

24   327, 330 (4th Cir. 1997). Both Google and YouTube are paradigmatic interactive computer service

25   providers, and the content at issue is information provided by another information content

26   provider: Plaintiff himself. Plaintiff’s claims also seek to hold Defendants liable for deciding to

27   remove Plaintiff’s videos from the platform—that is, in YouTube’s capacity as “publisher” of

28   user-created content. Decisions about “whether to publish, withdraw, postpone or alter content”



     [PROPOSED] ORDER                                   -2-                     CASE NO.: 4:19-CV-01903-SBA
       Case 4:19-cv-01903-SBA Document 29-1 Filed 06/05/19 Page 4 of 4



 1   are exactly what Section 230 protects. Zeran, 129 F.3d at 330; accord Barnes v. Yahoo!, Inc.,

 2   570 F.3d 1096, 1102 (9th Cir. 2009).

 3            After considering the Motion, Plaintiff’s Opposition, Defendants’ Reply in support of the

 4   Motion, all other papers on file, and oral argument, the Court grants the Motion. IT IS ORDERED

 5   that this action be dismissed, in its entirety, with prejudice.

 6

 7

 8   Dated:
                                                     HON. SAUNDRA BROWN ARMSTRONG
 9                                                   United Stated District Court Judge

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28



     [PROPOSED] ORDER                                    -3-                 CASE NO.: 4:19-CV-01903-SBA
